Affirmed and Memorandum Opinion filed August 3, 2006







Affirmed
and Memorandum Opinion filed August 3, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-05-00932-CR
____________
 
JOHN ROBERT GRAY,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 230th District
Court
Harris County, Texas
Trial Court Cause No.
481,656
 

 
M E M O R A N D U M   O P I N I O N
On
February 15, 1988, appellant was convicted of the offense of indecency with a
child and was sentenced to 27 years in  the Institutional Division of the Texas
Department of Criminal Justice.  On February 12, 2002, appellant filed a motion
for DNA testing.   Counsel was appointed and a supplemental motion for DNA
testing was filed.  On July 20, 2005, the trial court denied appellant=s motion for DNA testing.  Appellant
filed a timely notice of appeal.




Appellant=s appointed counsel filed a brief in
which he concludes the appeal is wholly frivolous and without merit. The brief
meets the requirement of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), presenting a professional evaluation of the record demonstrating
why there are no arguable grounds to be advanced.  See High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. (Tex. Crim. App.1991).  On June 1, 2006,
this court issued an order, directing the trial court to afford appellant a
copy of the record, and setting a deadline for the filing of a pro se response
within thirty days of the date appellant received a copy of the record.  The
appellant received a copy of the record on June 5, 2006.  Thus, the pro se
response was due on or before July 5, 2006.  As of this date, no pro se
response has been filed.
We have
carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit.  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed August
3, 2006.
Panel consists of Justices Anderson, Hudson, and
Guzman.
Do Not Publish C Tex. R. App. P.
47.2(b).